COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


ROMAN DOUGLAS
                                                                 MEMORANDUM OPINION *
v.     Record No. 0546-08-4                                          PER CURIAM
                                                                    AUGUST 26, 2008
ALEXANDRIA DEPARTMENT
 OF HUMAN SERVICES


                 FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                               Donald M. Haddock, Judge

                 (Gwena Kay Tibbits, on brief), for appellant. Appellant submitting
                 on brief.

                 (Jonathan Westreich; Ignacio Pessoa; Jill A. Schaub; Office of the
                 City Attorney, on brief), for appellee. Appellee submitting on brief.

                 (Dale Warren Dover, on brief), Guardian ad litem for the minor
                 child. Guardian ad litem submitting on brief.


       Roman Douglas (hereinafter “mother”) contends the trial court erred in terminating her

parental rights to her daughter, Y.B. 1 For the reasons stated herein, we affirm the trial court’s

decision.

                                             Background

       Y.B., born January 8, 2004, was removed from her mother’s custody on November 29,

2006 following a determination she was abused or neglected. The initial foster care service plan

approved in January 2007 provided for a goal of returning Y.B. home, with a concurrent goal of

relative placement. Mother was directed to cooperate with mental health treatment, attend a


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
        Mother’s parental rights were terminated on January 29, 2008, pursuant to Code
§ 16.1-283(B)(1)-(2) and 16.1-283(C)(1)-(2).
parenting class, obtain stable employment and housing, and stay in touch with the Alexandria

Department of Human Services (hereinafter “ADHS”).

          Prior to Y.B.’s removal, she and her mother had lived in various shelters and had been

asked to leave due to mother’s failure to procure employment and noncompliance with shelter

rules. Beginning in January 2006, Alexandria Child Protective Services (“CPS”) had received a

report alleging Y.B. was at risk for neglect due to a long history of homelessness with her

mother. In March 2006, mother and daughter were living in the ALIVE shelter, the last local

shelter available to them. At that time, mother was placed on probation and instructed to find

employment and demonstrate her compliance with shelter rules. While mother resided in the

shelter, she received family counseling from therapist Anika Van Brunt.

          Van Brunt testified mother had difficulty controlling Y.B.’s “severe tantrum[s].” Y.B.,

then two years old, shook her head and spat. Mother responded by confining the child to the

stroller or threatening to leave her. Van Brunt also tried to assist mother in weaning Y.B. from a

baby bottle.

          Counselor Nicole Ramirez attempted to help mother with her job search and money

management so mother would not be evicted from the shelter. However, after meeting with

mother on a weekly basis for two months, mother began missing her appointments. The service

was discontinued in August 2006 due to mother’s noncompliance.

          On August 24, 2006, mother informed social worker Kathryn Kramer she was refusing

further mental health treatment because she “did not believe she was crazy and did not need

services.” However, she did complete a psychological assessment by Dr. Eugene Stammeyer in

September 2006. This assessment revealed mother was suffering from a delusional disorder and

a dependant personality disorder. Dr. Stammeyer described these conditions as “difficult to

treat.”

                                                 -2-
       On September 7, 2006, a preliminary protective order directed mother to cooperate with

ADHS in its provision of services and to refrain from actions tending to endanger the child. Y.B.

was removed in November 2006 when mother persisted in her refusal to engage in mental health

treatment and was on the verge of losing her housing. Following the dispositional hearing,

mother informed Kramer she was returning to Ethiopia and that ADHS could “give [Y.B.] to her

father.” Because mother indicated she was uncertain as to whether she would return to the

United States, Kramer offered to arrange a “goodbye visit” with Y.B. Mother declined the offer.

       Mother returned to the United States in January 2007, but continued to refuse mental

health treatment. During visitation with Y.B., mother repeatedly questioned Y.B. about her

treatment by her foster parents. Y.B. became so distressed during visitation she frequently

screamed and ran around the room. Based upon the problems during visitation, ADHS required

mother to sign a visitation contract. Mother refused to sign the agreement and had no further

visitation with Y.B. after April 2007.

       In late May 2007, mother was unemployed and continued to live in the ALIVE shelter.

In August 2007, ADHS changed the goal to adoption, and on August 22, 2007, a petition was

filed to terminate mother’s parental rights. The juvenile and domestic relations district court

granted the petition on October 25, 2007.

       At the circuit court termination hearing in January 2008, mother testified she had a

temporary job working for “Health and Human Resources” in Washington, D.C. She provided

few details about her employment except to state it was a “long-term contract position” which

she had held nearly three months. Mother admitted on cross-examination she had never held a

job longer than two months since Y.B.’s birth.

       Mother also acknowledged she had been evicted from her apartment for failure to pay

rent when Y.B. was eighteen months old. Between May 2005 and January 2006 when mother

                                                 -3-
and Y.B. moved into the ALIVE shelter, they moved at least nine times and lived in

approximately five different shelters. Mother admitted she moved out of the shelters because she

was asked to leave. She also admitted she was asked to leave the ALIVE shelter after Y.B.’s

removal. At the time of the termination hearing, mother had been renting a small room in a

house for approximately three months. She shared the downstairs of the house with two couples

and a man. Characterizing her housing situation as “technically shelter,” mother admitted her

credit was too poor to rent an apartment.

       At the conclusion of her testimony, mother addressed the trial court directly over her own

counsel’s objection. Mother referred to the termination hearing as a “very top secret . . . hearing

. . . and I don’t know what the secret is.” She asserted she was “harassed [] as if I am a witch,

responsible for Iraq war, responsible for hurricanes, responsible for global warming.” She

denied having any mental problems and blamed her prior unemployment on social services.

       Mother addressed the trial court a second time prior to the trial court’s decision. Mother

informed the trial court that Y.B.’s father, Yared Mengesha, and his sister, Mesrak Assefa, were

“[s]ecret government agents” who did not want her to “blow out his identity, and my child has to

sacrifice for that.” She held Mengesha, Assefa, and “other government securities [sic]”

responsible for her homelessness and Y.B.’s removal.

                                             Analysis

       I. Mother contends the trial court erred by admitting Dr. Stammeyer’s testimony and by

allowing her to address the court over her counsel’s objection. Because neither issue was

properly preserved for appeal, we decline to consider them.




                                                -4-
                                 A. Dr. Stammeyer’s Testimony

       Mother sought to exclude Dr. Stammeyer’s testimony at the termination hearing because

Dr. Stammeyer had not responded to mother’s subpoena of his records. 2 The trial court

overruled the objection because mother had been provided a copy of the report prepared by

Dr. Stammeyer on October 18, 2006, and had failed to request a show cause order prior to the

hearing to compel Dr. Stammeyer’s compliance with the subpoena.

       On appeal, mother raises a different argument, however. She contends the testimony

should have been excluded because its prejudicial effect outweighed its probative value.

       “Pursuant to Rule 5A:18, absent good cause or to attain the ends of justice, we will not

consider on appeal an argument that was not presented to the trial court, even if it involves

constitutional claims.” Ashby v. Commonwealth, 33 Va. App. 540, 545, 535 S.E.2d 182, 185

(2000) (citation omitted). A trial court must be alerted to the precise issue to which a party

objects. Neal v. Commonwealth, 15 Va. App. 416, 422-23, 425 S.E.2d 521, 525 (1992).

“The Court of Appeals will not consider an argument on appeal which was not presented to the

trial court.” Ohree v. Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998). See

Rule 5A:18. Accordingly, Rule 5A:18 bars our consideration of this question on appeal.

                      Although Rule 5A:18 allows exceptions for good cause or
               to meet the ends of justice, appellant does not argue that we should
               invoke these exceptions. See e.g., Redman v. Commonwealth, 25
               Va. App. 215, 221, 487 S.E.2d 269, 272 (1997) (“In order to avail
               oneself of the exception, a defendant must affirmatively show that
               a miscarriage of justice has occurred, not that a miscarriage might


       2
         Mother’s counsel argued extensively that she could not cross-examine Dr. Stammeyer
effectively without the benefit of the subpoenaed records. While mother’s counsel noted it was
“prejudicial” to her case to allow Dr. Stammeyer’s testimony, she did not argue the testimony
was inadmissible because its prejudicial effect exceeded its probative value. Likewise, the
written objection filed by mother’s counsel prior to the hearing stated “Roman Douglas objects
to any testimony of Dr. Eugene Stammeyer . . . unless her subpoena duces tecum . . . is complied
with prior to trial, and in sufficient time for her counsel to prepare to cross-examine such
witness[].”
                                                   -5-
               have occurred.” (emphasis added). We will not consider, sua
               sponte, a “miscarriage of justice” argument under Rule 5A:18.

Edwards v. Commonwealth, 41 Va. App. 752, 761, 589 S.E.2d 444, 448 (2003) (en banc).

Accordingly, we decline to consider mother’s argument that the trial court erred in admitting

Dr. Stammeyer’s testimony.

                                     B. Mother’s Statements

       Mother also argues the trial court erred by allowing her to address the court over her

counsel’s objection. As with Dr. Stammeyer’s testimony, mother argues for the first time on

appeal her statements should have been excluded because their prejudicial effect exceeded their

probative value.

       At the termination hearing, mother asked the trial court’s permission to make a statement

to the court following her testimony. Mother’s counsel objected on the grounds that “there’s no

question before the witness.” When the trial court inquired of counsel if mother was acting

against advice of counsel, mother’s counsel responded, “That’s correct, Your Honor. I would

like to offer to withdraw.” The trial court denied counsel’s motion to withdraw.

       Prior to the trial court’s decision at the hearing, mother made a second statement. While

mother’s counsel noted the statement was being made against counsel’s advice, counsel did not

object to the statement on any ground.

       Mother does not assert the application of the “ends of justice” warrants our consideration

of her argument. Id. Accordingly, we decline to consider this argument because it was not

properly preserved for appeal. Rule 5A:18.

       II. Mother argues further that the evidence was insufficient to support the trial court’s

decision to terminate her residual parental rights because it did not prove her failure to remedy

the conditions which led to Y.B.’s placement in foster care. We disagree.



                                               -6-
       When addressing matters concerning a child, including the termination of a parent’s

residual parental rights, the paramount consideration of a trial court is the child’s best interests.

See Toombs v. Lynchburg Div. Of Soc. Servs., 223 Va. 225, 230, 288 S.E.2d 405, 407-08

(1982); Farley v. Farley, 9 Va. App. 326, 329, 387 S.E.2d 794, 796 (1990). On review, “[a] trial

court is presumed to have thoroughly weighed all the evidence, considered the statutory

requirements, and made its determination based on the child’s best interests.” Farley, 9 Va. App.

at 329, 387 S.E.2d at 796.

               “The trial court’s judgment, ‘when based on evidence heard ore
               tenus, will not be disturbed on appeal unless plainly wrong or
               without evidence to support it.’” Fields v. Dinwiddie County
               Dep’t of Soc. Servs., 46 Va. App. 1, 7, 614 S.E.2d 656, 659 (2005)
               (quoting Farley, 9 Va. App. at 329, 387 S.E.2d at 796). In its
               capacity as fact finder, therefore, the circuit court retains “broad
               discretion in making the decisions necessary to guard and to foster
               a child’s best interests.” Farley, 9 Va. App. at 328, 387 S.E.2d at
               795.

Toms v. Hanover Dep’t of Soc. Servs., 46 Va. App. 257, 266, 616 S.E.2d 765, 769 (2005)

(citations omitted). “[W]e will not disturb the trial judge’s finding unless it is ‘plainly wrong or

without evidence to support it.’” Richmond Dep’t of Soc. Servs. v. Crawley, 47 Va. App. 572,

580, 625 S.E.2d 670, 674 (2006) (quoting M.G. v. Albemarle County Dep’t of Soc. Servs., 41

Va. App. 170, 181, 583 S.E.2d 761, 766 (2003)).

       Here, the trial court based its termination decision on both subsection (B) and (C) of

Code § 16.1-283. On appeal, mother notes that “DSS used Section 16.1-283(b) [sic] of the

Code to request termination, saying that the conditions that led to foster care either have not

been remedied or cannot be remedied within a reasonable period of time.” Without referring

specifically to either subsection, however, mother contends the evidence did not prove she

failed to remedy substantially the conditions leading to Y.B.’s removal. Because we conclude

the evidence supported termination under Code § 16.1-283(C)(2), we do not address whether


                                                 -7-
termination was warranted under subsection (C)(1) or subsection (B). See Fields v.

Dinwiddie County Dep’t of Soc. Servs., 46 Va. App. 1, 8, 614 S.E.2d 656, 659 (2005)

(termination of parental rights upheld under one subsection of Code § 16.1-283 forecloses

need to consider termination under alternative subsections).

       Termination of parental rights to a child placed in foster care is warranted under Code

§ 16.1-283(C)(2) upon clear and convincing evidence that it is the child’s best interests and that

               [t]he parent . . . without good cause, ha[s] been unwilling or unable
               within a reasonable period of time not to exceed twelve months
               from the date the child was placed in foster care to remedy
               substantially the conditions which led to or required continuation
               of the child’s foster care placement, notwithstanding the
               reasonable and appropriate efforts of social, medical, mental health
               or other rehabilitative agencies to such end. Proof that the parent
               or parents, without good cause, have failed or been unable to make
               substantial progress towards elimination of the conditions which
               led to or required continuation of the child’s foster care placement
               in accordance with their obligations under and within the time
               limits or goals set forth in a foster care plan filed with the court or
               any other plan jointly designed and agreed to by the parent or
               parents and a public or private social, medical, mental health or
               other rehabilitative agency shall constitute prima facie evidence of
               this condition. The court shall take into consideration the prior
               efforts of such agencies to rehabilitate the parent or parents prior to
               the placement of the child in foster care.

As mother does not question the trial court’s finding that termination was in Y.B.’s best interests,

we address only whether sufficient evidence was presented to establish mother failed without

good cause to remedy the conditions which led to Y.B.’s placement.

       Mother was directed to achieve several goals to secure Y.B.’s return home. The goals

included cooperating with mental health treatment and obtaining stable employment and

housing. Y.B. was removed from mother’s care in November 2006 because mother, who had

refused further mental health treatment and services aimed at assisting her with employment and

housing, was on the verge of being evicted from the ALIVE Shelter. Mother told Kramer she



                                                -8-
did not find treatment “useful” and noted “she [was] not going to speak in treatment.” Following

Y.B.’s removal, mother persisted in her refusal of mental health services.

       Mother suggests she did not participate in mental health treatment because a mental

health evaluation performed on February 3, 2006 by Lynn Fritz did not recommend further

treatment and, by the time she was referred to Dr. Stammeyer, the decision to terminate her

parental rights had already been made.

       The record reveals, however, mother was asked to seek mental health treatment in late

February 2006 because she was in danger of being evicted from the Carpenter Shelter following

her failure to find a job and day care. After mother was evicted from the Carpenter Shelter and

moved to the ALIVE Shelter in late March 2006, the director of the ALIVE Shelter, LaRue

Barnes, placed her on probation during which she was to “demonstrate her attempts at finding a

job and compliance with the rules.” Barnes accepted mother on the condition ADHS provide

“additional support.”

       Kramer testified, “[W]hen she was asked to leave the Carpenter[] Shelter and was going

to the ALIVE house, it became more clear that there was a pattern of instability and we wanted

to see if there was any way that mental health treatment could help Ms. Douglas maintain

stability.” In late May 2006, professionals from the Alexandria Mental Health Department met

with ADHS and job counseling representatives to support mother’s shelter placement. On

August 24, 2006, however, mother informed Kramer she was

               no longer working with her Alexandria homebased worker, nor
               was she meeting her therapist at Mental Health for individual
               therapy. She agreed to meet with a psychologist on 8/25/06 for
               testing, but she stated that she was not going to participate if she
               did not feel it was necessary or helpful. She also stated in this
               meeting that she would not attend a parent support group that was
               mandatory for her continued stay at ALIVE shelter if she did not
               find it helpful to her. When asked where she would go if she was
               evicted from ALIVE, Ms. Douglas stated that she did not care and
               would leave the country with her daughter.
                                               -9-
Mother, who had originally been scheduled for psychological testing in late July 2006, had

already missed two appointments. On September 7, 2006, a preliminary protective order was

entered which required mother to cooperate with ADHS in its provision of services and to refrain

from actions tending to endanger Y.B.

       Mother completed her psychological testing with Dr. Stammeyer in late September 2006.

Despite Dr. Stammeyer’s opinion she suffered from a delusional disorder and a dependent

personality disorder, she continued to refuse treatment. When Y.B. was removed in November

2006, mother left the country and instructed ADHS to “give [Y.B.] to her father.” Although she

returned, she did not participate in mental health treatment and refused to comply with visitation

rules during her visits with Y.B.

       The foster care service plan approved in January 2007 required mother to cooperate with

mental health treatment and obtain stable employment and housing. By the time of the

termination hearing in January 2008, mother had had no visitation with Y.B. for approximately

ten months, had lost her housing at the ALIVE Shelter, and had no permanent job. By her own

description, she was living in housing that was “technically shelter.”

       “Virginia law recognizes the ‘maxim that, sometimes, the most reliable way to gauge a

person’s future actions is to examine those of his past.’” Toms, 46 Va. App. at 267-68, 616

S.E.2d at 770 (quoting Petry v. Petry, 41 Va. App. 782, 793, 489 S.E.2d 458, 463 (2003)).

Mother had a long history of homelessness and unemployment when Y.B. was removed. She

admitted that, with the exception of the nearly three months she had held her current temporary

position, she had never held a job more than two months since Y.B.’s birth. Despite her unstable

living conditions and Dr. Stammeyer’s evaluation indicating her need for mental health

treatment, she refused to participate in treatment and was unable to secure permanent

employment.

                                               - 10 -
       Accordingly, termination of mother’s residual parental rights was supported by clear and

convincing evidence that mother was unwilling or unable within a reasonable period of time to

remedy substantially the conditions which led to Y.B.’s placement in foster care.

                                                                           Affirmed.




                                              - 11 -